 Diane S. Sykes, OSB No. 980990
 diane@dianessykeslaw.com
 Diane S. Sykes, Attorney at Law, P.C.
 5911 SE 43rd Avenue
 Portland, Oregon 97206
 Telephone: 503-504-7176

 Of Attorney for Plaintiff Erin O’Brien



                             UNITED STATES DISTRICT COURT

                     DISTRICT OF OREGON - PORTLAND DIVISION


ERIN O'BRIEN,                                         Case No. Case No. 3:20-cv-00888-BR

               Plaintiff,
                                                      STIPULATED GENERAL JUDGMENT
v.                                                    OF DISMISSAL WITH PREJUDICE
MODA PARTNERS, INC., MODA, INC.

               Defendants.


Based upon the stipulation of the parties and Plaintiff’s dismissal with prejudice of all of her

claims against all Defendants in this matter,

IT IS HEREBY ORDERED AND ADJUDGED that these actions are dismissed with prejudice

and without costs or attorney fees to any party.


         DATED this _____ day of _________________ 2021.




                                    The Honorable Anna J. Brown
Page 1   STIPULATED GENERAL JUDGMENT OF DISMISSAL WITH PREJUDICE

                                                                  Diane S. Sykes, Attorney at Law, P.C.
                                                                                  5911 S.E. 43rd Avenue
                                                                                Portland Oregon 97206
                                                                                          503-504-7176
                                                                            diane@dianessykeslaw.com
IT IS SO STIPULATED:


 /s Andrew M. Schpak                 s/ Diane S. Sykes
Andrew M. Schpak, OSB No. 044080     Diane S. Sykes, OSB 980990
Josh M. Goldberg, OSB No. 180414     Telephone: (503) 504-7176
Telephone: (503) 228-0500
Attorney for Defendants              Attorney for Plaintiff




Page 2   STIPULATED GENERAL JUDGMENT OF DISMISSAL WITH PREJUDICE

                                                    Diane S. Sykes, Attorney at Law, P.C.
                                                                    5911 S.E. 43rd Avenue
                                                                  Portland Oregon 97206
                                                                            503-504-7176
                                                              diane@dianessykeslaw.com
                                  CERTIFICATE OF SERVICE

          I certify that I served a true and correct copy of the foregoing STIPULATED

GENERAL JUDGMENT OF DISMISSAL WITH PREJUDICE on the following named

persons on the date indicated below by email only:

Andrew M. Schpak                                            aschpak@barran.com
Barran Liebman LLP
601 SW 2nd Avenue Suite 2300
Portland, OR. 97204

          Of Attorneys for Defendant, Moda Partners Inc.

          By email only, on the date set forth below.

Dated this 11th day of February, 2021.

                                DIANE S. SYKES, ATTORNEY AT LAW, P.C.

                                 /s/Diane S. Sykes_____________________
                                Diane S. Sykes, OSB No. 980990
                                Of Attorneys for Plaintiff Erin O'Brien




 Page 3   STIPULATED GENERAL JUDGMENT OF DISMISSAL WITH PREJUDICE

                                                                   Diane S. Sykes, Attorney at Law, P.C.
                                                                                   5911 S.E. 43rd Avenue
                                                                                 Portland Oregon 97206
                                                                                           503-504-7176
                                                                             diane@dianessykeslaw.com
